Case 1:18-cr-00547-MSK-GPG Document 54-1 Filed 01/15/20 USDC Colorado Page 1 of 17
                                                                             1


     1                   IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
     2
         Criminal Action No. 18-CR-547
     3
         UNITED STATES OF AMERICA,
     4
               Plaintiff,
     5
         vs.
     6
         JAY LINKENHOGER,
     7
               Defendant.
     8
         _______________________________________________________________
     9
                                 REPORTER'S TRANSCRIPT
   10                              Court's Sentence

   11    _______________________________________________________________

   12              Proceedings before the HONORABLE MARCIA S. KRIEGER,

   13    Judge, United States District Court for the District of

   14    Colorado, occurring at 11 a.m., on the 7th day of January,

   15    2020, in Courtroom A901, United States Courthouse, Denver,

   16    Colorado.

   17                                  APPEARANCES

   18             Jeremy Lee Chaffin, U.S. Attorney's Office-Grand
         Junction 205 North 4th Street, Suite 400, Grand Junction, CO
   19    81501, appearing for the Government.

   20

   21             Jason Robert Conley, JConley Law, LLC 405 Ridges
         Boulevard, Suite B, Grand Junction, CO 81507, appearing for the
   22    Defendant.

   23

   24     Proceeding Recorded by Mechanical Stenography, Transcription
           Produced via Computer by Tammy Hoffschildt, 901 19th Street,
   25           Room A251, Denver, Colorado, 80294, (303) 292-1088
Case 1:18-cr-00547-MSK-GPG Document 54-1 Filed 01/15/20 USDC Colorado Page 2 of 17
                                                                             2


     1                                 PROCEEDINGS

     2              THE COURT:   Thank you.    Then I will announce the

     3   sentence that I intend to impose, and of course, counsel, you

     4   will have an opportunity to make objections before judgment

     5   actually enters.     If I raise something in the calculation of

     6   the sentence that you believe constitutes error or raises an

     7   issue that you haven't had an opportunity to address or

     8   research, I invite you to request a continuance.

     9              At the beginning of this hearing I identified the

   10    documents that I had studied.      I asked counsel if they and the

   11    defendant had adequate opportunity to review and consider those

   12    documents, and they affirmed that they did.        I asked whether

   13    there were any additional documents and there were none, and so

   14    our record is composed of what has been said here in the

   15    courtroom and the documents that have been filed, and I

   16    consider this information, this record, in evaluating what is

   17    an appropriate sentence under 18 U.S.C. Section 3553, a federal

   18    statute.    That statute requires me to consider objectives and

   19    factors in sentencing.     It requires me to determine a sentence

   20    that is sufficient, but not greater than necessary to satisfy

   21    particular objectives.     So the sentence must reflect the

   22    seriousness of the offense, promote respect for the law,

   23    provide just punishment.      It must adequately deter criminal

   24    conduct.    It must protect the public from further crimes by the

   25    defendant.    It must provide the defendant with needed
Case 1:18-cr-00547-MSK-GPG Document 54-1 Filed 01/15/20 USDC Colorado Page 3 of 17
                                                                             3


     1   educational or vocational training, medical care, other

     2   correctional treatment in the most effective manner.

     3             To fashion a sentence to meet these objectives, the

     4   statute directs me to consider the nature and circumstances of

     5   the offense, the history and characteristics of the defendant,

     6   the kinds of sentences that are available, the sentence

     7   prescribed by the Federal Sentencing Guidelines, the need to

     8   avoid unwarranted sentence disparities among defendants with

     9   similar records found guilty of similar conduct, and in the

   10    appropriate case, the need for restitution.

   11              There were no disputes as to the factual contents of

   12    the most recent presentence report.       There was a dispute as to

   13    the calculation under the Federal Sentencing Guidelines in that

   14    report, and that's where we begin the analysis.         The charge

   15    that the defendant is convicted of is being in possession of a

   16    firearm as a convicted felon, and the offense conduct that the

   17    parties have agreed to is that on September 12th, 2018, while

   18    attempting to avoid apprehension from law enforcement for

   19    outstanding warrants, the defendant barricaded himself and his

   20    girlfriend, at the time, in a hotel room, in Delta, Colorado.

   21    While in that room he possessed a Springfiled XDS 45-caliber

   22    pistol, serial number S3104239.       After barricading themselves

   23    in the room for approximately two hours, he and his girlfriend

   24    surrendered and were arrested.

   25              The pistol was located in plain view on the floor,
Case 1:18-cr-00547-MSK-GPG Document 54-1 Filed 01/15/20 USDC Colorado Page 4 of 17
                                                                             4


     1   approximately 3 feet from the door where the defendant was

     2   arrested.    Officers also located, throughout the room, various

     3   sizes of ammunition, and a small amount of methamphetamine.

     4   Methamphetamine, at the time, was a drug felony under Colorado

     5   law.

     6             The base offense level for a felon in possession, in

     7   violation of 18 U.S.C. Section 922(g)(1), the crime that the

     8   defendant has been convicted of is set by Sentencing Guidelines

     9   Section 2K2.1.    The base offense level here is set at 14.        The

   10    probation office, in preparing the report, did not impose a

   11    specific offense characteristic under Section 2K2.1(b)(6)(B),

   12    which would increase the base offense level by four levels.

   13              The writer of the presentence report did not believe

   14    that the firearm facilitated or had the potential to facilitate

   15    the possession of methamphetamine, and therefore, did not

   16    affect or facilitate another crime.       The government disagrees

   17    with this conclusion, and I agree with the government.

   18              The question is not whether this facilitated the

   19    methamphetamine.     It is whether it facilitated any other

   20    offense, or had the ability to facilitate another offense.          The

   21    Tenth Circuit law applicable to that question includes two

   22    cases, the United States of America vs. Cody M. Justice, found

   23    at 679 Fed. 3rd, 1251, Tenth Circuit 2012 case, and United

   24    States vs. Perry, a March 29th, 2018 decision, found at 727

   25    Fed. Appendix 539.     Both of these decisions apply a broad
Case 1:18-cr-00547-MSK-GPG Document 54-1 Filed 01/15/20 USDC Colorado Page 5 of 17
                                                                             5


     1   definition of facilitation, and both of these decisions

     2   recognize that facilitation, under this provision of the

     3   guidelines, includes actual facilitation or potential

     4   facilitation.    Here, there was a crime, resisting arrest and

     5   trashing a hotel room, in addition to the methamphetamine, and

     6   the threat that was used in the course of the conduct of the

     7   defendant, related to his possession of a firearm.         So this

     8   Court has no difficulty in saying that this firearm facilitated

     9   another offense, and therefore, the four-level increase under

   10    Section 2K2.1(b)(6)(B) is appropriate.

   11              With that offense level, there is, nevertheless, a

   12    reduction of two levels for the defendant's acceptance of

   13    responsibility under 3E1.1(a), that results in an increase in

   14    the ultimate adjusted offense level, and I'm going to ask our

   15    prosecutor here to do the calculation, because I'm not making

   16    sense out of the calculation in the presentence report.

   17              MR. CHAFFIN:    So, Your Honor, to explain, in the

   18    presentence report, because the offense level was below 16, the

   19    additional one-level reduction for acceptance of responsibility

   20    wasn't taken into account.

   21              THE COURT:    Okay.

   22              MR. CHAFFIN:    With that four-level enhancement.

   23              THE COURT:    There should be three levels?

   24              MR. CHAFFIN:    Yes, Your Honor.

   25              THE COURT:    Three-level reduction for acceptance of
Case 1:18-cr-00547-MSK-GPG Document 54-1 Filed 01/15/20 USDC Colorado Page 6 of 17
                                                                             6


     1   responsibility.

     2             So what's the calculation that you see?        A base

     3   offense level of 18, less three levels for acceptance of

     4   responsibility, for a Total Offense Level of 15?

     5             MR. CHAFFIN:    Correct, Your Honor.

     6             THE COURT:    And is the defense in agreement with that?

     7             MR. CONLEY:    Yes, Your Honor.

     8             THE COURT:    Okay.   That's the first component under

     9   the guidelines.     The second component under the guidelines is

   10    criminal history, and the shortened version here, of the

   11    defendant's criminal history, is that he has 17 criminal

   12    history points, and that puts him in Criminal History Category

   13    VI, which is the highest criminal history category under the

   14    federal system.     That doesn't really tell us the whole story.

   15              MR. CONLEY:    Your Honor, I apologize, profusely.

   16              THE COURTROOM DEPUTY:      The court reporter can't hear.

   17              THE COURT:    Let's -- let's take a 20-minute recess,

   18    then, at this point, and we will try and reconvene at 1

   19    o'clock, subject to the Marshal's availability.         All right.    We

   20    will stand in recess until 1 o'clock.

   21              THE COURTROOM DEPUTY:      All rise.

   22         (Recess at 12:41 p.m.)

   23         (In open court at 1:08 p.m.)

   24              THE COURT:    Please be seated.     Brian, can I get you to

   25    come open the computer, please.       All right.   We're reconvened
Case 1:18-cr-00547-MSK-GPG Document 54-1 Filed 01/15/20 USDC Colorado Page 7 of 17
                                                                             7


     1   in case number 18-cr-547.      We have taken a brief recess, and I

     2   was -- and the point at which we took the recess, was the point

     3   at which we were calculating, under the guidelines, what the

     4   guidelines sentence -- sentencing range would be.         We were at

     5   the stage where we were dealing with the criminal history

     6   calculation.    Here the defendant has 17 criminal history points

     7   and that puts him in criminal history category VI, but that's

     8   really not the entire story with regard to criminal history.

     9   First of all, Criminal History Category VI, the highest

   10    criminal history category in the federal system, is applicable

   11    when somebody has 13 criminal history points.         So the defendant

   12    here has four criminal history points higher than is necessary

   13    to get into the highest category, and given his age, mid 30s,

   14    it takes a very substantial criminal history to acquire that

   15    kind of -- that number of criminal history points.

   16              Nothing is counted for his juvenile convictions, but

   17    many of his adult convictions bear upon this particular

   18    sentence.    His first adult conviction was in 2000, at age 18,

   19    for robbery, that was a felony conviction.        With a felony

   20    conviction, he was prohibited from having any firearm.          So from

   21    the time he was 18 years old, until now, the law prohibited him

   22    from having any firearm.

   23              Now, there are a number of other convictions that --

   24    for which no criminal history points are applied.         Convictions

   25    in 2001, 2003, 2004, 2005, 2006.       Several of these involved
Case 1:18-cr-00547-MSK-GPG Document 54-1 Filed 01/15/20 USDC Colorado Page 8 of 17
                                                                             8


     1   assaults, which, under certain circumstances, are considered

     2   crimes of violence in the federal system, but for which no

     3   points are assigned for a variety of reasons.         Then in 2007,

     4   the defendant was convicted of being in possession of a

     5   firearm; for that, he receives three criminal history points.

     6   He was sentenced to three years of probation.         His probation

     7   was revoked.    He was sentenced to 13 months in the Colorado

     8   Department of Corrections, and a year of parole.         His sentence

     9   was terminated in 2013.

   10              If he was not aware before that point in time, he

   11    certainly was aware with that conviction that he could not have

   12    any firearms.    He has convictions following that, violation of

   13    a protection order in 2007, harassment in 2010, reckless

   14    endangerment in 2012, various driving offenses that rose to the

   15    level of felonies, tampering with evidence, a felony -- escape

   16    from a felony conviction, in 2017, and vehicular eluding in

   17    2018.

   18              The facts and circumstances surrounding this criminal

   19    history bear upon the sentence that is imposed for this federal

   20    offense, because it affects the Court's assessment of the

   21    seriousness of this offense, the need to promote respect for

   22    the law, the need to adequately deter criminal conduct and the

   23    need to protect the public from further crimes by the

   24    defendant.

   25              With a Criminal History Category of VI, and an offense
Case 1:18-cr-00547-MSK-GPG Document 54-1 Filed 01/15/20 USDC Colorado Page 9 of 17
                                                                             9


     1   level of 15, the guidelines recommend incarceration of 41 to 51

     2   months under the -- the 2018 guidelines.

     3             Now, I want to pause at this point, because I know

     4   counsel have been working off of another calculation, and let

     5   me ask you, counsel, your calculation is different than what

     6   the guidelines are showing, according to my calculation.

     7             MR. CONLEY:    Your Honor, given the offense level of

     8   15, I do believe that the range applicable range is 41 to 51

     9   months.

   10              MR. CHAFFIN:    Your Honor, I think that's correct.       I

   11    think I missed -- I looked at the wrong column.

   12              THE COURT:    Well, I think it may be the -- the

   13    reduction for acceptance of responsibility that changes that.

   14              MR. CHAFFIN:    Yes, Your Honor.

   15              THE COURT:    But our range here is 41 to 51 months.        I

   16    think we are all in agreement; is that right?

   17              MR. CONLEY:    That's correct.

   18              MR. CHAFFIN:    Yes.    That's correct.

   19              THE COURT:    So the guidelines recommend 41 to 51

   20    months, supervised release of one to three years.         A fine of

   21    5500 to $55,000 I do not think is correct.        What is the correct

   22    calculation on the fine?

   23              MR. CHAFFIN:    Seventy-five hundred to 75,000.

   24              THE COURT:    Okay.    You agree?

   25              MR. CONLEY:    Yes.
Case 1:18-cr-00547-MSK-GPG Document 54-1 Filed 01/15/20 USDC Colorado Page 10 of
                                      17                                   10


    1              THE COURT:    Okay.   Then the fine is 7500 to 75,000.

    2   There is a Special Assessment of $100 that's mandated by

    3   statute.    There is no request for a departure under the

    4   guidelines.    The defense, however, requests that the Court

    5   impose a non-guideline sentence, and the -- the non-guideline

    6   sentence that is requested is calculated based upon the bottom

    7   end of the guideline range, less 482 days, which the defense

    8   asks the Court to credit against that sentence, because that's

    9   the amount of time that the defendant has been in custody; is

   10   that correct?

   11              MR. CONLEY:   Yes.

   12              THE COURT:    Okay.   Let me deal with the arguments that

   13   have been raised with regard to the non-guideline sentence.

   14   There are several rationals that have been offered by the

   15   defense.    The first is that the defendant has been in federal

   16   custody on a writ, and the 482 days that he has been in custody

   17   should be credited against his federal sentence, even though,

   18   under federal law, it ordinarily would not be so credited.          I

   19   deny that request.

   20              There is no federal law that mandates that credit,

   21   that's why the request is made in this context, but, moreover,

   22   more importantly, the defendant is about to be sentenced on

   23   state charges, tomorrow, and the state judge has the ability to

   24   credit against any sentence imposed there the time that the

   25   defendant has been in state custody, which includes the 482
Case 1:18-cr-00547-MSK-GPG Document 54-1 Filed 01/15/20 USDC Colorado Page 11 of
                                      17                                   11


    1   days.

    2              The second request is that the sentence in this case

    3   be made to run concurrently with the sentence -- sentences to

    4   be imposed in the state case or cases.        I decline to do that.

    5   There are no current sentences on the state charges for which

    6   this charge could run concurrently, and even if I could impose

    7   a concurrent sentence, I would not, and I would not because the

    8   conduct that gives rise to the federal charge is the possession

    9   of the firearm, on September 12th, 20 ... 17?

   10              MR. CONLEY:   Eighteen.

   11              THE COURT:    Eighteen; 2018.   The other charges

   12   arise -- or the other charges for which the defendant will be

   13   sentenced in state court arise from behavior unassociated with

   14   that.   Indeed, the behavior that gave rise to those charges

   15   occurred before September 12th, 2018.

   16              The third argument that is made is that the defendant

   17   has had a difficult childhood.       There's no doubt about that.

   18   And he didn't deserve what happened to him as a child, but that

   19   doesn't excuse his behavior now, and it certainly does not

   20   excuse being in possession of a firearm.        It may be the reason

   21   that he acts the way he acts, but it does not excuse it.

   22              As to family support, I think he recognizes, and I

   23   agree with him, he is very fortunate to have the family that is

   24   here today supporting him.      He is very fortunate to have them

   25   back him and love him and accept him, no matter what, but that
Case 1:18-cr-00547-MSK-GPG Document 54-1 Filed 01/15/20 USDC Colorado Page 12 of
                                      17                                   12


    1   really doesn't bear on the likelihood of whether or not he is

    2   going to commit a crime in the future, because his family has

    3   been here before; not in this courtroom, but supporting him in

    4   the past, and he, nevertheless, has engaged in criminal

    5   behavior.

    6              So, I hope he will learn from his family's support

    7   that he can do better this time, but there's certainly no

    8   guarantee that that is the case, and therefore, I can't and

    9   will not impose a variant or non-guideline sentence based upon

   10   family support.     These are the requests made by the defense.

   11              As to incarceration, I intend to impose a guideline

   12   sentence.    I intend, given his criminal history, and given the

   13   fact that he has been previously convicted of being a felon in

   14   possession of a firearm, to impose the sentence at the top end

   15   of the guideline range, 51 months.       I intend to impose a period

   16   of supervised release of three years, to recommend that he

   17   participate in the RDAP program, but understanding that,

   18   whether he is entitled to participate in the RDAP program will

   19   depend upon his behavior in prison.

   20              Mr. Linkerhoger, you have said all of the right things

   21   to say in your allocution, and I firmly believe you want to

   22   change.    But saying words doesn't make it so.       There's the old

   23   saying that actions speak louder than words, and your actions

   24   to change are what are important here, not simply your desire

   25   to do so.
Case 1:18-cr-00547-MSK-GPG Document 54-1 Filed 01/15/20 USDC Colorado Page 13 of
                                      17                                   13


    1              So, to summarize the sentence I intend to impose here,

    2   it is 51 months of incarceration, followed by three years of

    3   supervised release.      I will include a search special condition,

    4   but not the overbroad one that's contained in the presentence

    5   report.    I include the search condition, because of the

    6   repeated problem with the defendant's possession of firearms

    7   that pose a risk to the public's safety.        I will not impose a

    8   fine, because he lacks the ability to pay a fine.         I'm required

    9   to impose the special assessment of $100.

   10              Any need for clarification further explanation or

   11   request for a continuance?

   12              MR. CHAFFIN:    No, Your Honor.

   13              MR. CONLEY:    No, Your Honor.

   14              THE COURT:    Then having determined the sentence that I

   15   believe comports with the sentencing objectives, and is

   16   sufficient but no greater than necessary, pursuant to the

   17   Sentencing Reform Act of 1984, it is the judgment of the Court

   18   that the defendant, Jay Linkenhoger, be committed to the

   19   custody of the bureau of prisons to be imprisoned for a term of

   20   51 months.

   21              I understand and appreciate that the Mesa County

   22   District Court will be sentencing him in cases numbered

   23   17CR1055 and 18CR1660.      It will be up to the judge in those

   24   cases to determine whether the sentence imposed here runs

   25   concurrently or consecutively with the sentence imposed in the
Case 1:18-cr-00547-MSK-GPG Document 54-1 Filed 01/15/20 USDC Colorado Page 14 of
                                      17                                   14


    1   state cases, and similarly, it will be up to the state court to

    2   determine what credit the defendant receives on his sentences

    3   there for the 482 days that he has been in state custody, but

    4   in -- in the -- detained as a federal detainee on a writ.

    5              Upon release from imprisonment, he will be placed on

    6   supervised release for a term of three years.         Within 72 hours

    7   of release from the custody of the bureau of prisons, he will

    8   report, in person, to the probation office in the district to

    9   which he is released.     While on supervision, he will not commit

   10   another state, federal or local crime, and he must not possess

   11   a controlled substance or any firearm.

   12              Now, let me be real clear on that, that includes

   13   marijuana.    No marijuana, because it is a federally controlled

   14   substance.    You can't possess it and you cannot use it.

   15              You similarly cannot possess a firearm.       You must

   16   submit to at least one drug test within 15 days of placement on

   17   supervision and two periodic tests thereafter.         You must

   18   cooperate in the collection of DNA as directed by the probation

   19   officer.    You must comply with the standard conditions adopted

   20   by the Court in General Order 2019-6, and three special

   21   conditions, which are reasonably related to the factors

   22   enumerated in 18 U.S.C. Section 3553 and 3583.

   23              You must participate in and successfully complete a

   24   program of testing and/or treatment for substance abuse as

   25   approved by the probation officer until the time that you are
Case 1:18-cr-00547-MSK-GPG Document 54-1 Filed 01/15/20 USDC Colorado Page 15 of
                                      17                                   15


    1   released from the program by the probation officer.         And during

    2   that time, you will abstain from all use of alcohol or other

    3   intoxicants, as well.     You must participate in and successfully

    4   complete a program of mental-health treatment, as approved by

    5   the probation officer, until such time as you are released from

    6   the program by the probation officer.       And to the extent that

    7   you can pay for these programs, and are directed to pay for

    8   these programs by the probation officer, you will do so.

    9              You must submit your person, property, residence,

   10   vehicle to a search conducted by a United States probation

   11   officer.    Failure to submit to search may be grounds for

   12   revocation of supervised release.       You must warn any other

   13   occupants on the premises where you reside that those premises

   14   may be subject to searches pursuant to this condition, and an

   15   officer may conduct a search pursuant to this condition, only

   16   when reasonable suspicion exists to believe that you have

   17   violated the condition of your supervision, and must be limited

   18   only to the areas that might contain evidence of the violation.

   19   Any search must be conducted at a reasonable time and in a

   20   reasonable manner.

   21              No fine is imposed, for the reasons specified, but you

   22   must pay a special assessment of $100, which is due and payable

   23   immediately.

   24              Do you need a forfeiture order?

   25              MR. CHAFFIN:   No, Your Honor as ... co-counsel
Case 1:18-cr-00547-MSK-GPG Document 54-1 Filed 01/15/20 USDC Colorado Page 16 of
                                      17                                   16


    1   indicated, no forfeiture on the weapon, because it's staying

    2   with the state.

    3              THE COURT:    Okay.   Great.

    4              THE COURT:    Mr. Linkerhoger, I advise you of your

    5   right to appeal from the sentence.        If you reserve the right to

    6   appeal in your Plea Agreement, you must exercise that right

    7   within 14 days after entry of judgment or you lose your right

    8   to appeal.    You exercise your right to appeal by filing a

    9   notice of appeal, and ordinarily your counsel would file a

   10   notice of appeal for you, but if, for some reason, he is unable

   11   or unwilling to do so, you may request, and I will direct the

   12   Clerk of the Court to file a notice of appeal on your behalf.

   13              Is there any further business to bring before the

   14   Court?

   15              MR. CHAFFIN:    No, Your Honor.    Actually, Your Honor, I

   16   apologize, Mr. Linkerhoger does have sentencing in state court,

   17   I have asked that the Court indicate that he should be returned

   18   to state custody today, so that that doesn't interfere with

   19   sentencing in the other matters.

   20              THE COURT:    And then is your plan to --

   21              MR. CHAFFIN:    File a detainer.

   22              THE COURT:    Okay.   All right.   Yes, sir.

   23              MR. CONLEY:    To answer your question, no, Your Honor.

   24              THE COURT:    Thank you, very much.    Then the defendant

   25   will be immediately remanded to the custody of the United
Case 1:18-cr-00547-MSK-GPG Document 54-1 Filed 01/15/20 USDC Colorado Page 17 of
                                      17                                   17


    1   States Marshal, but turned over to state authorities for

    2   purposes of his sentencing tomorrow, and then I understand a

    3   detainer will be filed so that he can begin his sentence in

    4   federal custody.

    5              Thank you, counsel, thank you to our court staff and

    6   our Marshal staff that will conclude this matter and we will

    7   stand in recess.

    8              THE COURTROOM DEPUTY:     All rise.   Court will be in

    9   recess.

   10        (Recess at 1:32 p.m.)

   11                           REPORTERS' CERTIFICATE

   12              I certify that the foregoing is a correct partial

   13   transcript from the record of proceedings in the above-entitled

   14   matter.

   15              Dated at Denver, Colorado, this 13th day of January,

   16   2020.

   17

   18

   19                                        ______________________________
                                          Tammy Hoffschildt, FCRR, CRR, RMR
   20

   21

   22

   23

   24

   25
